Defendant’s challenges to the prosecutor’s summation are unpreserved and we decline to review them in the interest of justice. As an alternative holding, we find that the challenged remarks were generally responsive to the defense summation, and that while some comments were ill-phrased, they were not so egregious as to deprive defendant of a fair trial (see People v Overlee, 236 AD2d 133 [1997], lv denied 91 NY2d 976 [1998]; People v D'Alessandro, 184 AD2d 114, 118-119 [1992], lv denied 81 NY2d 884 [1993]).
Defendant’s challenge to the constitutionality of his adjudication as a persistent violent felony offender is without merit (see Almendarez-Torres v United States, 523 US 224 [1998]; People v Leon, 10 NY3d 122, 126 [2008], cert denied 554 US —, 128 S Ct 2976 [2008]).
We have considered and rejected defendant’s ineffective assistance of counsel claims, including those related to the absence of objections to the prosecutor’s summation and those contained in defendant’s pro se supplemental brief (see People v Benevento, 91 NY2d 708, 713-714 [1998]; Strickland v Washington, 466 US 668 [1984]). Concur — Friedman, J.P., Sweeny, Freedman and Abdus-Salaam, JJ.